DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,397,713 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	Claims 1-19 allow.
	The following is an examiner’s statement of reasons for allowance:
	Claims 1 and 2 recited, the earpiece comprising: an earpiece housing comprising an ear canal part and an intermediate part, and a cable with a first end connected to the intermediate part, the cable existing the intermediate part in an existing direction; wherein the existing direction of the cable has a directional component that is opposite of the sound output direction of the ear canal part.  The claim features are not taught by the reference of Bruckhoff 2012/0063622 and Ushakov 2017/0099537.
	The newly found reference Cheney 2017/0195770 teaches an earphone includes a housing and the cable connected to the earphone housing.  Cheney does not teach the claimed limitation “the existing direction of the cable has a directional component that is opposite of the sound output direction of the ear canal part”.
	Pedersen 2014/0193013 teaches the in the ear hearing aid includes an ear-mould 14, a lead connector 12, and a receiver module 16 connected to the plug connector and lead 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653